Citation Nr: 1502924	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-30 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the Veteran is competent for the purpose of direct disbursement of VA disability benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2011, a travel board hearing was held before the undersigned in North Little Rock, Arkansas.  A transcript of the hearing is associated with the Veteran's claims file.

In November 2012, the Board remanded the issue for additional VA treatment records and for a VA examination with medical opinion.  The requested development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran, through his representative in January 2013, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).
 

FINDING OF FACT

The Veteran lacks the mental capacity to contract or manage his own affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is not competent for VA purposes.  38 U.S.C.A. §§ 5103, 5013A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  However, in adjudications of competency, a veteran is not seeking a benefit.  Rather, a veteran is seeking a decision regarding how benefits will be distributed.  Compare 38 U.S.C.A. § 501(a)(4) with 38 U.S.C.A. § 5501-5504. Indeed, this was the holding of the United States Court of Appeals for Veterans Claims in Sims v. Nicholson.  19 Vet. App. 453, 456 (2006) (involving restoration of competency).  Accordingly, the VCAA is inapplicable in this case.  

Nonetheless, the Veteran was informed of the action both in an April 2009 VA letter, prior to the proposal, and in a July 2009 due process notification letter, with the proposal.  The Veteran was notified of the final action in September 2009.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are a matter of record.  While the Veteran reported receipt of Social Security Administration (SSA) disability benefits due to his service-connected psychiatric illness during a November 2012 VA examination, the Board finds that these records are not relevant to the instant analysis.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.").  The Veteran has not intimated that the records support his assertion that he is competent for VA purposes.  Moreover, the Veteran's current capacity to manage funds in his own best interest is at issue.  Assuming VA's duty applies under these circumstances, the most recent evidence of record will be determinative in this regard, as opposed to a previous SSA determination supported by past medical records (which notably found, at least, incapacity for employment).

The Veteran was provided with VA examinations in May 2009 and November 2012; a medical opinion was obtained in May 2010.  The reports have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

As described, additional development efforts would serve no useful purpose.  There is no prejudice to the Veteran in adjudicating this appeal.

II.  Competency

In March 2009, a treating provider alerted the RO to the Veteran's inability to manage his VA disability compensation in his own best interest.  The Veteran appealed a determination by the RO that he was not competent to handle the disbursement of his VA benefits.  

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353 (a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Id. at (c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  Id.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  Id. at (d).  

The Board first appreciates that service connection is currently in effect for schizophrenia, undifferentiated type, rated 100 percent disabling.  Such rating is based on a finding that the Veteran's schizophrenia causes total social and occupational impairment.  This determination was made, in part, on findings of a VA examiner who evaluated the Veteran in December 1997, February 2000, and November 2012.

In December 2009, the Veteran presented at the VA Medical Center (VAMC) with the following chief complaint:  "they want my money."  The treating physician indicated that the Veteran was in obvious noncompliance with his medication and was experiencing worsening psychosis-including delusions and paranoid ideation-concerning his family's intention of taking his money.  The Veteran refused voluntary admission and was, in the provider's judgment, not committable.  Thought process was described as linear but illogical, with derogatory auditory hallucinations.  Then, two months later in February 2010, the same treating physician opined that the Veteran was capable of managing his financial affairs.   This is the only medical opinion in favor of competency, not three months removed from recommended hospital admission.  The Board finds this opinion less probative than the following evidence, given the proximity to a significant exacerbation of the Veteran's symptoms.

VA treatment records also contain a March 2010 mental health case manager note, in which the Veteran expressed an interest in seeing his treating provider to prevent the determination of incompetency.  The Veteran presented disheveled and reported temporarily living arrangements, as he was homeless.  His immediate goal was to buy a car and return to California.  He indicated that he constantly heard voices that refer to his business matters and to his money.  A May 2010 attending note documented that the Veteran again expressed upset with his fiscal situation.  The provider noted both the Veteran's report of sobriety and some grandiosity and paranoia, though improved.  The Veteran described an interaction with a VA field examiner, in which the Veteran was unable to present copies of any of his bills.  A June 2010 social worker note indicates that the Veteran was not interested in pursuing permanent housing at the time, in light of his relocation plans.  

During an informal DRO conference in February 2010, the Veteran reported that family members borrowed his credit card and incurred debt.  However, during a Board hearing in February 2011, the Veteran reported that his wallet had been stolen, resulting in identify theft and fraudulent checks being drawn on his account in approximately 2005.  The Veteran explained that due to his illness, he did not timely address the fraud, and, therefore, was held personally responsible for the debt.  The Veteran also described the theft of his car, which would require the purchase of another car in order to effectuate his plan to move to California for the support of family.  The Veteran continued to be homeless in the meantime, while awaiting other medical care.

VA examinations have consistently resulted in the conclusion that the Veteran is not capable of managing his VA disability benefits.  A VA examiner in May 2009 and 2010 opined that the Veteran was not competent and would benefit from the appointment of a fiduciary to manage his VA disability compensation.  In 2009, the Veteran described voices of family members that tell him how to conduct his business.  The VA examiner's conclusion in 2010 was based on overall level of function, with a Global Assessment of Functioning (GAF) score ranging from 35-45, dependent upon medication compliance and independent of cocaine dependency (at best, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning).

During the Board hearing, the Veteran emphasized that he was close to paying off his outstanding debt.  He also indicated that he had money saved, as a result of not receiving his VA disability compensation directly.  Yet, he could not identify the amount of savings.  The Veteran denied illicit drug use and confirmed that he was compliant with his psychiatric medication.  Since he reported that his symptoms had improved somewhat since the previous evaluation, the Veteran was afforded another opportunity for VA examination.

Also during the Board hearing, the Veteran referred to favorable evidence from his doctor, Ms. M.A.  The records indicate that she is not a physician but, rather, a certified, advanced practice nurse.  In any event, this provider did submit a letter on the Veteran's behalf in March 2011, which does not express an opinion regarding competency directly.  She remarked that the Veteran was hospitalized on 11 occasions since 1997, but not since 2009.  She also stated that the Veteran's psychosis was well controlled from August 2010 to March 2011; he had been compliant with medication and consistently presented for appointments.  Still, the Board is charged with a review of the entire record.  Moreover, she went on to note that drug screens during this time were positive for cocaine.  The RO, in rendering its determination, found the purchase of narcotics, rather than securing housing, a compelling argument against the Veteran's ability to manage his finances.
 
The VA examiner in November 2012 remarked that the Veteran had a history of noncompliance with his medication.  The Veteran described hearing voices twice per moth, typically.  The Veteran last reported using cocaine one year prior to the 2012 examination.  The VA examiner identified the Veteran's continuing symptoms of suspiciousness and persistent delusions or hallucinations, assigned a GAF score of 43, and confirmed the Veteran's incapacity for managing his financial affairs.

As lay testimony and statements are competent evidence regarding symptoms that the Veteran experiences, the Board has also considered these to the extent the Veteran has asserted he can manage VA funds.  However, the Board finds other, more objective evidence, to be persuasive that he is unable to do so.  Here, posited against the lay evidence that the Veteran is competent are the three medical opinions on file following VA examinations, which were for the express purpose of determining the Veteran's competency.  In each instance, the opinion was that the Veteran was incompetent to handle his financial affairs.  These opinions were rendered after psychiatric examinations, psychological testing, and a records review.

Therefore, the most recent, responsible medical authority has concluded that the Veteran lacks the mental capacity to contract or manage his own affairs, including disbursement of funds without limitation.  In viewing the record as a whole, the Board finds the three VA opinions consistent with the weight of evidence, establishing that the Veteran is incompetent for VA purposes.  In summary, due to the relatively high probative value of the VA opinions of a psychiatric evaluator, in the context of a 100 percent schedular rating for service-connected mental health disability, the Board finds that the evidence is clear and convincing, and leaves no doubt that the Veteran is incompetent.


ORDER

A finding of competency is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


